Title: To Thomas Jefferson from Ezra Stiles, with Enclosure, 8 May 1786
From: Stiles, Ezra,Parsons, Samuel Holden
To: Jefferson, Thomas,Stiles, Ezra




Sir
Yale College May 8 1786.

I wrote a Letter last Winter acknowledging the Receipt of your Letter of last Sumer July 17, which I received latter End October, and afterwards the Packet of Books you was so obliging as to send me viz. Connoissance des Temps 5 Volumes and Bibliotheque Physico-Economique four Volumes, which at length came to my hand thro’ the hands of Dr. Johnson Member of Congress. They were a Feast to me, for which give me leave to repeat my Thanks.
It was but a few days since Dr. Wales thought of trying the Ocean Air in a Voyage to Europe for his Health, and but late last Evening that he concluded to depart this day at Noon. This is the true Reason why you are not troubled with a longer Letter on some Things in Natural History and Philosophy. I was mistaken in thinking the Ohio Teeth and Bones did not belong to the Elephant. Your learned Letter led me to reexamine the Skeleton of the Elephant in the Phil. Transactions, But what is most decisive with me is the Tusks found at the Ohio, which are indubitably Elephants.
I inclose a Drawing of Works of Earth in Lines of Circumvallation found at Muskingham on Ohio, lately taken by Genl. Parsons on the spot. This, with Bricks, and even peices of Earthen Ware dug up in the Kentucky Country, shew that there have been European or Asiatic Inhabitants there in antient ages, altho’ long extirpated. Capt. Smith, your antient Virginn. Adventurer, says they found some among the Indians who descended from those who read in a Book.
I have but a moment, to beg leave to introduce and recommend to your Benevolence the Reverend Samuel Wales D.D. Professor of Divinity in this College. Col. Humphry can inform you he is one of our worthy Characters. I have had in younger years and middle Life a great sense of Honor; I have in old age a sense of the high honor of your Friendship. Great, however, as this is, give me Leave nevertheless to say the exquisite Pleasures of Science are so far superior to all those, that I ardently long for and am even ravished with Literary Communications. This age will digest the Literature of Ages past. The Result will be glorious. The stages of this Result, and the progressive Discoveries and Reasonings thereupon will ever be highly pleasurable. I know of no Man that will notice and observe these with greater Attention and Accumen than Gov. Jefferson, or any from whom I can promise myself  greater Delight whenever he pleases to honor with a Letter His most obliged Humble servt.,

Ezra Stiles



Enclosure
Samuel Holden Parsons to Ezra Stiles

Sir
Middletown 27th April AD1786

In my tour to the Country bordering on the river Ohio the last winter some natural Curiosities have fallen under my observation which may afford the learn’d a field of useful speculation. I have therefore taken the liberty of sending you a tooth of an Animal, now unknown in that country, and a few petrefactions I have collected there, and to trouble you with the account of such facts as have fallen under my observation, in respect to those things; as well as other Singular appearances to be found there; that I may contribute all in my power to facilitate the enquiries the learned and curious may be induced to make.
In November last we went down the Ohio from the Miami about 32 Miles to a place called the Big Bone Creek, to search for the Big bones said to be found at a salt lake on that Creek, about three Miles from the Ohio. We found the place to be a flatt of about 20 acres inclosed with rising lands on all Sides, through which is a running stream of water; the soil a yellow soft Clay, the Bones are found in and near this stream under the Earth at different depths.
We collected about 300 or 400 ℔ of the Bones, of which the Tooth I now send you is part. A thigh Bone Intire is the largest bone of our collection, this is 49 Inch in length, I imagine is about 60 ℔ in weight. Part of the Jaws, leg and Head bones were also taken up, but not the intire skeleton of the Animal. What species of animal this was I am unable to conjecture, and being wholly Unknown to the Natives we are not aided by tradition. Whatever this creature was, his Height I think must have been between 12. and 16 F, if the other bones bear any proportion to those we found, and were in any considerable degree proportion’d to the parts of other animals. These bones are found in no places but soft ground near rivers or water-courses, as I have yet heard. Of what species they were, by what means, and at what time, they became extinct I leave to the enquiry of Others.
In respect to the petrefactions which are common in some parts of that, as well as other countries, I beg leave to state this fact: that at the Rapids of the Ohio the waters pass over flatt stones extending from side to side of that river very similar in shape and appearance; that on the S.E. side I discover’d no petrifactions, when the surface of the Stones on the NW side are cover’d over with petrified Vegetation of all kinds with small fish Animals and Excrement in various degrees of petrefaction from the beginning of an external Incrustation to a perfect stone; that at this place there appeard a gentle dripping of water from the adjoining lands, falling upon the stone in the river which appear’d to me to fix the Vegetable, and other substances to the stone like a cement. A doubt arose in my mind whether the receiv’d Opinion that certain waters possess’d a petrefying Quality was just, or whether  this is not a quality in some kinds of Earth and the water passing through these Strata may become so Impregnated therewith so as to produce the Effects. If so perhaps a more Valuable cement than has yet been discovered may be found. This I leave to the learned to ascertain. The numerous remains of fortifications in that country, (a draft of one at the mouth of Muskingum I now send you) and peices of Earthen vessels and bricks dug up from considerable depts in the Earth. The numerous mounds of Earth erected in conical forms, to the height of 70 or 80 F., containing the bones of the Dead, are proofs of this Country’s having been peopled heretofore by those who had some knowledge of the Arts; and the trees grown up in those fortresses are of a size which leaves little room to doubt that the works were abandoned long before this country was discovered by the Europeans. The present Inhabitants having no knowledge of the Arts or tradition respecting the fortifications leaves a doubt whether the present are the Immediate descendants of the former Inhabitants. This I leave to you and other learned Gentlemen to form Your Opinions upon and am with great esteem Sr your most Obedient Servt,

Sam H Parsons


